Exhibit 10.10

 

SUBSIDIARIES GUARANTY

 

SUBSIDIARIES GUARANTY, dated as of October 31, 2005 (as amended, modified,
restated and/or supplemented from time to time, this “Guaranty”), made by each
of the undersigned guarantors (each a “Guarantor” and, together with any other
entity that becomes a guarantor hereunder pursuant to Section 25 hereof, the
“Guarantors”). Except as otherwise defined herein, capitalized terms used herein
and defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

 

W I T N E S S E T H :

 

WHEREAS, General Maritime Corporation (the “Borrower”), the lenders from time to
time party thereto (the “Lenders”), Nordea Bank Finland plc, New York Branch, as
Administrative Agent and as Collateral Agent (in such capacity, together with
any successor Administrative Agent, the “Administrative Agent”), have entered
into a Credit Agreement, dated as of October 26, 2005 (as amended, modified,
restated and/or supplemented from time to time, the “Credit Agreement”),
providing for the making of Loans to the Borrower as contemplated therein (the
Lenders, the Collateral Agent and the Administrative Agent are herein called the
“Lender Creditors”);

 

WHEREAS, the Borrower may at any time and from time to time enter into, or
guaranty the obligations  of one or more other Guarantors or any of their
respective Subsidiaries under, one or more Interest Rate Protection Agreements
or Other Hedging Agreements with respect to the Borrower’s obligations under the
Credit Agreement with respect to the outstanding Loans and/or Commitment from
time to time with one or more Lenders or any affiliate thereof (each such Lender
or affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with such Lender’s or
affiliate’s successors and assigns, if any, collectively, the “Other Creditors”
and, together with the Lender Creditors, the “Secured Creditors”);

 

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;

 

WHEREAS, it is a condition to the making of Loans to the Borrower under the
Credit Agreement that each Guarantor shall have executed and delivered this
Guaranty; and

 

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans to the
Borrower under the Credit Agreement and the entering into by the Borrower of
Interest Rate Protection Agreements or Other Hedging Agreements and,
accordingly, desires to execute this Guaranty in order to satisfy the conditions
described in the preceding paragraph;

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Secured Creditors and hereby covenants and agrees with each Secured Creditor as
follows:

 

--------------------------------------------------------------------------------


 

1.  Each Guarantor, jointly and severally, irrevocably, absolutely and
unconditionally guarantees:  (i) to the Lender Creditors the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of (x) the principal of, premium, if any, and interest on the Notes issued by,
and the Loans made to, the Borrower under the Credit Agreement, and (y) all
other obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), liabilities and
indebtedness owing by the Borrower to the Lender Creditors (in the capacities
referred to in the definition of Lender Creditors) under the Credit Agreement
and each other Credit Document to which the Borrower is a party (including,
without limitation, indemnities, fees and interest thereon (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the Credit
Agreement, whether or not such interest is an allowed claim in any such
proceeding)), whether now existing or hereafter incurred under, arising out of
or in connection with the Credit Agreement and any such other Credit Document
and the due performance and compliance by the Borrower with all of the terms,
conditions and agreements contained in all such Credit Documents (all such
principal, premium, interest, liabilities, indebtedness and obligations being
herein collectively called the “Credit Document Obligations”); and (ii) to each
Other Creditor the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the respective
Interest Rate Protection Agreements or Other Hedging Agreements, whether or not
such interest is an allowed claim in any such proceeding) owing by the Borrower
under any Interest Rate Protection Agreement or Other Hedging Agreement entered
into in respect of the Borrower’s obligations with respect to the outstanding
Loans and/or Commitments from time to time, whether now in existence or
hereafter arising, and the due performance and compliance by the Borrower with
all of the terms, conditions and agreements contained in each such Interest Rate
Protection Agreement and Other Hedging Agreement to which it is a party (all
such obligations, liabilities and indebtedness being herein collectively called
the “Other Obligations” and, together with the Credit Document Obligations, the
“Guaranteed Obligations”).  As used herein, the term “Guaranteed Party” shall
mean the Borrower party to or as guarantor of any Guarantor or its Subsidiaries
party to any Interest Rate Protection Agreement or Other Hedging Agreement with
an Other Creditor.  Each Guarantor understands, agrees and confirms that the
Secured Creditors may enforce this Guaranty up to the full amount of the
Guaranteed Obligations against such Guarantor without proceeding against any
other Guarantor, the Borrower, any other Guaranteed Party, against any security
for the Guaranteed Obligations, or under any other guaranty covering all or a
portion of the Guaranteed Obligations.

 

2.  Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by the Borrower or any other
Guaranteed Party upon the occurrence in respect of the Borrower or any such
other Guaranteed Party of any of the events specified in Section 10.05 of the
Credit Agreement, and unconditionally and irrevocably, jointly and severally,
promises to pay such Guaranteed Obligations to the Secured Creditors, or order,
on demand.  This Guaranty shall constitute a guaranty of payment, and not of
collection.

 

2

--------------------------------------------------------------------------------


 

3.  The liability of each Guarantor hereunder is primary, absolute, joint and
several, and unconditional and is exclusive and independent of any security for
or other guaranty of the indebtedness of the Borrower or any other Guaranteed
Party whether executed by such Guarantor, any other Guarantor, any other
guarantor or by any other party, and the liability of each Guarantor hereunder
shall not be affected or impaired by any circumstance or occurrence whatsoever,
including, without limitation:  (a) any direction as to application of payment
by the Borrower or any other Guaranteed Party or by any other party, (b) any
other continuing or other guaranty, undertaking or maximum liability of a
guarantor or of any other party as to the Guaranteed Obligations, (c) any
payment on or in reduction of any such other guaranty or undertaking, (d) any
dissolution, termination or increase, decrease or change in personnel by the
Borrower or any other Guaranteed Party, (e) to the extent permitted by
applicable law, any payment made to any Secured Creditor on the indebtedness
which any Secured Creditor repays the Borrower or any other Guaranteed Party
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Guarantor waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, (f) any action or inaction by the Secured Creditors as
contemplated in Section 6 hereof or (g) any invalidity, irregularity or
unenforceability of all or any part of the Guaranteed Obligations or of any
security therefor.

 

4.  The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor, the Borrower or any
other Guaranteed Party, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor, any other guarantor, the Borrower or any other Guaranteed Party
and whether or not any other Guarantor, any other guarantor, the Borrower or any
other Guaranteed Party be joined in any such action or actions.  Each Guarantor
waives, to the fullest extent permitted by law, the benefits of any statute of
limitations affecting its liability hereunder or the enforcement thereof.  Any
payment by the Borrower or any other Guaranteed Party or other circumstance
which operates to toll any statute of limitations as to the Borrower or any
other Guaranteed Party shall operate to toll the statute of limitations as to
each Guarantor.

 

5.  Any Secured Creditor may at any time and from time to time without the
consent of, or notice to, any Guarantor, without incurring responsibility to
such Guarantor, without impairing or releasing the obligations of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:

 

(a)  change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew or alter, any of the Guaranteed Obligations
(including any increase or decrease in the rate of interest thereon or the
principal amount thereof), any security therefor, or any liability incurred
directly or indirectly in respect thereof, and the guaranty herein made shall
apply to the Guaranteed Obligations as so changed, extended, renewed or altered;

 

(b)  take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those

 

3

--------------------------------------------------------------------------------


 

hereunder) incurred directly or indirectly in respect thereof or hereof, and/or
any offset there against;

 

(c)  exercise or refrain from exercising any rights against the Borrower, any
other  Guaranteed Party, any other Credit Party, any Subsidiary thereof or
otherwise act or refrain from acting;

 

(d)  release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower, any other Guaranteed Party, or other obligors;

 

(e)  settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower or any other Guaranteed Party to creditors of the Borrower or such
other Guaranteed Party other than the Secured Creditors;

 

(f)  apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower or any other Guaranteed Party to the Secured
Creditors regardless of what liabilities of the Borrower or such other
Guaranteed Party remain unpaid;

 

(g)  consent to or waive any breach of, or any act, omission or default under,
any of the Interest Rate Protection Agreements or Other Hedging Agreements, the
Credit Documents or any of the instruments or agreements referred to therein, or
otherwise amend, modify or supplement (in accordance with their terms) any of
the Interest Rate Protection Agreements or Other Hedging Agreements, the Credit
Documents or any of such other instruments or agreements;

 

(h)  act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against the Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to this Guaranty; and/or

 

(i)  take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Guarantor from
its liabilities under this Guaranty.

 

6.  This Guaranty is a continuing one and all liabilities to which it applies or
may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon.  No failure or delay on the part of any Secured
Creditor in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.  The rights and
remedies herein expressly specified are cumulative and not exclusive of any
rights or remedies which any Secured Creditor would otherwise have hereunder. 
No notice to or demand on any Guarantor in any case shall entitle such Guarantor
to any other further notice or demand in similar or other circumstances or
constitute a waiver of the rights of any Secured Creditor to any other or
further action in any circumstances without notice or demand.  It is not
necessary for any Secured Creditor to inquire into the capacity or powers of the
Borrower or any other Guaranteed Party or the officers, directors, partners or
agents acting or purporting to act on its or their behalf, and any

 

4

--------------------------------------------------------------------------------


 

indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

 

7.  Any indebtedness of the Borrower or any other Guaranteed Party now or
hereafter held by any Guarantor is hereby subordinated to the indebtedness of
the Borrower or such other Guaranteed Party to the Secured Creditors, and such
indebtedness of the Borrower or such other Guaranteed Party to any Guarantor, if
the Administrative Agent or the Collateral Agent, after the occurrence and
during the continuance of an Event of Default, so requests, shall be collected,
enforced and received by such Guarantor as trustee for the Secured Creditors and
be paid over to the Secured Creditors on account of the indebtedness of the
Borrower or the other Guaranteed Parties to the Secured Creditors, but without
affecting or impairing in any manner the liability of such Guarantor under the
other provisions of this Guaranty.  Without limiting the generality of the
foregoing, each Guarantor hereby agrees with the Secured Creditors that it will
not exercise any right of subrogation which it may at any time otherwise have as
a result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash.

 

8.  (a)  Each Guarantor waives any right (except as shall be required by
applicable law and cannot be waived) to require the Secured Creditors to: 
(i) proceed against the Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party;
(ii) proceed against or exhaust any security held from the Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the Secured
Creditors’ power whatsoever. Each Guarantor waives any defense based on or
arising out of any defense of the Borrower, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
party other than payment in full of the Guaranteed Obligations, including,
without limitation, any defense based on or arising out of the disability of the
Borrower, any other Guaranteed Party, any other Guarantor, any other guarantor
of the Guaranteed Obligations or any other party, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower or any other Guaranteed Party other
than payment in full of the Guaranteed Obligations.  The Secured Creditors may,
at their election, foreclose on any security held by the Administrative Agent,
the Collateral Agent or the other Secured Creditors by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, or exercise any other right or remedy the Secured Creditors may have
against the Borrower, any other Guaranteed Party or any other party, or any
security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Guaranteed Obligations have been
paid in full in cash.  Each Guarantor waives any defense arising out of any such
election by the Secured Creditors, even though such election operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of such Guarantor against the Borrower, any other Guaranteed Party or any other
party or any security.

 

(b)  Each Guarantor waives all presentments, promptness, diligence, demands for
performance, protests and notices, including, without limitation, notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this Guaranty, and notices of the existence, creation or incurring of new or
additional indebtedness.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Guaranteed

 

5

--------------------------------------------------------------------------------


 

Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations and the nature, scope
and extent of the risks which such Guarantor assumes and incurs hereunder, and
agrees that the Secured Creditors shall have no duty to advise any Guarantor of
information known to them regarding such circumstances or risks.

 

Each Guarantor warrants and agrees that each of the waivers set forth above in
this Section 8 is made with full knowledge of its significance and consequences
and that if any of such waivers are determined to be contrary to any applicable
law or public policy, such waivers shall be effective only to the maximum extent
permitted by law.

 

9.  (a)      The Secured Creditors agree that this Guaranty may be enforced only
by the action of the Administrative Agent or the Collateral Agent, in each case
acting upon the instructions of the Lenders (or, after the date on which all
Credit Document Obligations have been paid in full, the holders of at least a
majority of the outstanding Other Obligations) and that no other Secured
Creditors shall have any right individually to seek to enforce or to enforce
this Guaranty, it being understood and agreed that such rights and remedies may
be exercised by the Administrative Agent or the Collateral Agent or, after all
the Credit Document Obligations have been paid in full, by the holders of at
least a majority of the outstanding Other Obligations, as the case may be, for
the benefit of the Secured Creditors upon the terms of this Guaranty.  The
Secured Creditors further agree that this Guaranty may not be enforced against
any director, officer, employee, partner, member or stockholder of any Guarantor
(except to the extent such partner, member or stockholder is also a Guarantor
hereunder).

 

(b)           The Administrative Agent and Collateral Agent will hold in
accordance with this Guaranty all collateral at any time received under this
Guaranty. It is expressly understood and agreed by each Secured Creditor that by
accepting the benefits of this Guaranty each such Secured Creditor acknowledges
and agrees that the obligations of the Administrative Agent and Collateral Agent
as enforcer of this Guaranty and interests herein are only those expressly set
forth in this Guaranty and in Section 12 of the Credit Agreement.  The
Administrative Agent and the Collateral Agent shall act hereunder on the terms
and conditions set forth herein and in Section 13 of the Credit Agreement.

 

10.  In order to induce the Lenders to make Loans to the Borrower pursuant to
the Credit Agreement, and in order to induce the Other Creditors to execute,
deliver and perform the Interest Rate Protection Agreements and Other Hedging
Agreements, each Guarantor represents, warrants and covenants that:

 

(a)  Such Guarantor (i) is a duly organized and validly existing corporation,
limited partnership or limited liability company, as the case may be, in good
standing under the laws of the jurisdiction of its incorporation or formation,
(ii) has the corporate or other applicable power and authority, as the case may
be, to own its property and assets and to transact the business in which it is
currently engaged and presently proposes to engage and (iii) is duly qualified
and is authorized to do business and is in good standing in each jurisdiction
where the conduct of its business as currently conducted requires such
qualification, except for failures to be so qualified which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

6

--------------------------------------------------------------------------------


 

(b)  Such Guarantor has the corporate or other applicable power and authority to
execute, deliver and perform the terms and provisions of this Guaranty and each
other Credit Document to which it is a party and has taken all necessary
corporate or other applicable action to authorize the execution, delivery and
performance by it of this Guaranty and each such other Credit Document.  Such
Guarantor has duly executed and delivered this Guaranty and each other Credit
Document to which it is a party, and this Guaranty and each such other Credit
Document constitutes the legal, valid and binding obligation of such Guarantor
enforceable against such Guarantor in accordance with its terms, except to the
extent that the enforceability hereof or thereof may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

 

(c)  Neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Credit Document to which it is a party, nor compliance by
it with the terms and provisions hereof and thereof, will (i) contravene any
provision of any applicable law, statute, rule or regulation or any applicable
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the material properties
or assets of such Guarantor or any of its Subsidiaries pursuant to the terms of
any indenture, mortgage, deed of trust, loan agreement or credit agreement, or
any other material agreement, contract or instrument, to which such Guarantor or
any of its Subsidiaries is a party or by which it or any of its material
property or assets is bound or to which it may be subject or (iii) violate any
provision of the Certificate of Incorporation or By-Laws (or equivalent
organizational documents) of such Guarantor or any of its Subsidiaries.

 

(d)  No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except as have been obtained or made or,
in the case of any filings or recordings of the Security Documents (other than
the Vessel Mortgages) executed on or before the Initial Borrowing Date, will be
made within 10 days of the Initial Borrowing Date), or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with, (i) the execution,
delivery and performance of this Guaranty by such Guarantor or any other Credit
Document to which such Guarantor is a party or (ii) the legality, validity,
binding effect or enforceability of this Guaranty or any other Credit Document
to which such Guarantor is a party.

 

(e)  There are no actions, suits or proceedings pending or, to such Guarantor’s
knowledge, threatened (i) with respect to this Guaranty or any other Credit
Document to which such Guarantor is a party or (ii) with respect to such
Guarantor or any of its Subsidiaries that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

11.  Each Guarantor covenants and agrees that on and after the Effective Date
and until the termination of the Commitments and all Interest Rate Protection
Agreements and Other Hedging Agreements entered into with respect to the Loans
and until such time as no Term Notes and no Revolving Notes remain outstanding
and all Guaranteed Obligations have been

 

7

--------------------------------------------------------------------------------


 

paid in full, such Guarantor will comply, and will cause each of its
Subsidiaries to comply, with all of the applicable provisions, covenants and
agreements contained in Sections 8 and 9 of the Credit Agreement, and will take,
or will refrain from taking, as the case may be, all actions that are necessary
to be taken or not taken so that it is not in violation of any provision,
covenant or agreement contained in Section 8 or 9 of the Credit Agreement, and
so that no Default or Event of Default is caused by the actions of such
Guarantor or any of its Subsidiaries.

 

12.  The Guarantors hereby jointly and severally agree to pay all reasonable
out-of-pocket costs and expenses of (i) each Secured Creditor in connection with
the enforcement of this Guaranty (including, without limitation, the reasonable
fees and disbursements of counsel employed by each Secured Creditor) and
(ii) the Administrative Agent in connection with any amendment, waiver or
consent relating hereto (including, without limitation, the reasonable fees and
disbursements of counsel employed by the Administrative Agent).

 

13.  This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Secured Creditors and their
successors and assigns.

 

14.  Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of each Guarantor
directly affected thereby and with the written consent of (x) the Administrative
Agent (or, to the extent required by Section 13.12 of the Credit Agreement, with
the written consent of the Required Lenders) at all times prior to the time on
which all Credit Document Obligations have been paid in full or (y) the holders
of at least a majority of the outstanding Other Obligations at all times after
the time on which all Credit Document Obligations have been paid in full;
provided, that any change, waiver, modification or variance affecting the rights
and benefits of a single Class (as defined below) of Secured Creditors (and not
all Secured Creditors in a like or similar manner) shall also require the
written consent of the Requisite Creditors (as defined below) of such Class of
Secured Creditors (it being understood that the addition or release of any
Guarantor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Guarantor other than the Guarantor so added or
released).  For the purpose of this Guaranty, the term “Class” shall mean each
class of Secured Creditors, i.e., whether (x) the Lender Creditors as holders of
the Credit Document Obligations or (y) the Other Creditors as the holders of the
Other Obligations.  For the purpose of this Guaranty, the term “Requisite
Creditors” of any Class shall mean (x) with respect to the Credit Document
Obligations, the Required Lenders (or, to the extent required by Section 13.12
of the Credit Agreement, each Lender) and (y) with respect to the Other
Obligations, the holders of at least a majority of all obligations outstanding
from time to time under the Interest Rate Protection Agreements and Other
Hedging Agreements entered into with respect to the Loans (and/or the
Commitments).

 

15.  Each Guarantor acknowledges that an executed (or conformed) copy of each of
the Credit Documents and each existing Interest Rate Protection Agreements or
Other Hedging Agreements has been made available to a senior officer of such
Guarantor and such officer is familiar with the contents thereof.

 

16.  In addition to any rights now or hereafter granted under applicable law
(including, without limitation, Section 151 of the New York Debtor and Secured
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance

 

8

--------------------------------------------------------------------------------


 

of an Event of Default (such term to mean and include any “Event of Default” as
defined in the Credit Agreement and any payment default under any Interest Rate
Protection Agreement or Other Hedging Agreement continuing after any applicable
grace period), each Secured Creditor is hereby authorized, at any time or from
time to time, without notice to any Guarantor or to any other Person, any such
notice being expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Secured Creditor to or for the credit or the account of such
Guarantor, against and on account of the obligations and liabilities of such
Guarantor to such Secured Creditor under this Guaranty, irrespective of whether
or not such Secured Creditor shall have made any demand hereunder and although
said obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured.

 

17.  Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including telexed,
telegraphic or telecopier communication) and mailed, telexed, telecopied or
delivered:  if to any Guarantor, at c/o General Maritime Corporation, as agent,
299 Park Avenue, New York, New York, 10171-0002, with copies to Kramer Levin
Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New York 10036,
Attention Thomas E. Molner, Esq., Telephone No.: (212) 715-9100, Telecopier No.:
(212) 715-8028; if to any Secured Creditor, at its address specified opposite
its name on Schedule II to the Credit Agreement; and if to the Administrative
Agent, at its address specified opposite its name on Schedule II to the Credit
Agreement; or, as to any other Credit Party, at such other address as shall be
designated by such party in a written notice to the other parties hereto and, as
to each Secured Creditor, at such other address as shall be designated by such
Secured Creditor in a written notice to the Borrower and the Administrative
Agent.  All such notices and communications shall, (i) when mailed, be effective
three Business Days after being deposited in the mails, prepaid and properly
addressed for delivery, (ii) when sent by overnight courier, be effective one
Business Day after delivery to the overnight courier prepaid and properly
addressed for delivery on such next Business Day, or (iii) when sent by telex or
telecopier, be effective when sent by telex or telecopier, except that notices
and communications to the Administrative Agent or any Guarantor shall not be
effective until received by the Administrative Agent or such Guarantor, as the
case may be.

 

18.  If claim is ever made upon any Secured Creditor for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including the Borrower or any other Guaranteed Party)
then and in such event each Guarantor agrees that any such judgment, decree,
order, settlement or compromise shall be binding upon such Guarantor,
notwithstanding any revocation hereof or other instrument evidencing any
liability of the Borrower or any other Guaranteed Party, and such Guarantor
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.

 

19.  b)  THIS SUBSIDIARIES GUARANTY AND THE OTHER CREDIT DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS
OTHERWISE PROVIDED

 

9

--------------------------------------------------------------------------------


 

IN CERTAIN OF THE EXISTING VESSEL MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT
OF LAWS RULES (OTHER THAN TITLE 14 OF ARTICLE 5 OF THE GENERAL OBLIGATIONS
LAW).  Any legal action or proceeding with respect to this Guaranty or any other
Credit Document to which any Guarantor is a party may be brought in the courts
of the State of New York or of the United States of America for the Southern
District of New York in each case which are located in the City of New York,
and, by execution and delivery of this Guaranty, each Guarantor hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.  Each Guarantor
hereby further irrevocably waives (to the fullest extent permitted by applicable
law) any claim that any such court lacks personal jurisdiction over such
Guarantor, and agrees not to plead or claim in any legal action or proceeding
with respect to this Guaranty or any other Credit Document to which such
Guarantor is a party brought in any of the aforesaid courts that any such court
lacks personal jurisdiction over such Guarantor.  Each Guarantor further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such Guarantor at its address
set forth in Section 17 hereof, such service to become effective 30 days after
such mailing.  Each Guarantor hereby irrevocably waives (to the fullest extent
permitted by applicable law) any objection to such service of process and
further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other Credit Document to which such
Guarantor is a party that such service of process was in any way invalid or
ineffective. Nothing herein shall affect the right of any of the Secured
Creditors to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against each Guarantor in any other
jurisdiction.

 

(b)  Each Guarantor hereby irrevocably waives (to the fullest extent permitted
by applicable law) any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Guaranty or any other Credit Document to which such
Guarantor is a party brought in the courts referred to in clause (a) above and
hereby further irrevocably waives (to the fullest extent permitted by applicable
law) and agrees not to plead or claim in any such court that such action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

(c)  EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS
OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY,
THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

20.  In the event that all of the capital stock or other equity interests of one
or more Guarantors is sold or otherwise disposed of or liquidated in compliance
with the requirements of Section 9.02 of the Credit Agreement (or such sale or
other disposition has been approved in writing by the Required Lenders (or all
the Lenders if required by Section 13.12 of the Credit Agreement)) and the
proceeds of such sale, disposition or liquidation are applied in accordance with
the provisions of the Credit Agreement, to the extent applicable, such

 

10

--------------------------------------------------------------------------------


 

Guarantor shall upon consummation of such sale or other disposition (except to
the extent that such sale or disposition is to the Borrower or another
Subsidiary thereof) be released from this Guaranty automatically and without
further action and this Guaranty shall, as to each such Guarantor or Guarantors,
terminate, and have no further force or effect (it being understood and agreed
that the sale of one or more Persons that own, directly or indirectly, all of
the capital stock or other equity interests of any Guarantor shall be deemed to
be a sale of such Guarantor for the purposes of this Section 20).

 

21.  At any time a payment in respect of the Guaranteed Obligations is made
under this Guaranty, the right of contribution of each Guarantor against each
other Guarantor shall be determined as provided in the immediately following
sentence, with the right of contribution of each Guarantor to be revised and
restated as of each date on which a payment (a “Relevant Payment”) is made on
the Guaranteed Obligations under this Guaranty.  At any time that a Relevant
Payment is made by a Guarantor that results in the aggregate payments made by
such Guarantor in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment exceeding such Guarantor’s Contribution Percentage
(as defined below) of the aggregate payments made by all Guarantors in respect
of the Guaranteed Obligations to and including the date of the Relevant Payment
(such excess, the “Aggregate Excess Amount”), each such Guarantor shall have a
right of contribution against each other Guarantor who has made payments in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment in an aggregate amount less than such other Guarantor’s Contribution
Percentage of the aggregate payments made to and including the date of the
Relevant Payment by all Guarantors in respect of the Guaranteed Obligations (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to (x) a fraction the numerator of which is the Aggregate Excess Amount of
such Guarantor and the denominator of which is the Aggregate Excess Amount of
all Guarantors multiplied by (y) the Aggregate Deficit Amount of such other
Guarantor.  A Guarantor’s right of contribution pursuant to the preceding
sentences shall arise at the time of each computation, subject to adjustment to
the time of each computation; provided that no Guarantor may take any action to
enforce such right until the Guaranteed Obligations have been paid in full in
cash, it being expressly recognized and agreed by all parties hereto that any
Guarantor’s right of contribution arising pursuant to this Section 21 against
any other Guarantor shall be expressly junior and subordinate to such other
Guarantor’s obligations and liabilities in respect of the Guaranteed Obligations
and any other obligations owing under this Guaranty.  As used in this
Section 21:  (i) each Guarantor’s “Contribution Percentage” shall mean the
percentage obtained by dividing (x) the Adjusted Net Worth (as defined below) of
such Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors;
(ii) the “Adjusted Net Worth” of each Guarantor shall mean the greater of (x)
the Net Worth (as defined below) of such Guarantor and (y) zero; and (iii) the
“Net Worth” of each Guarantor shall mean the amount by which the fair saleable
value of such Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Guaranty
or any guaranteed obligations arising under any guaranty of the Senior Notes) on
such date.  All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 21, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been irrevocably paid in
full in cash.  Each of the Guarantors recognizes and acknowledges that the
rights to contribution arising hereunder shall constitute an

 

11

--------------------------------------------------------------------------------


 

asset in favor of the party entitled to such contribution.  In this connection,
each Guarantor has the right to waive its contribution right against any
Guarantor to the extent that after giving effect to such waiver such Guarantor
would remain solvent, in the determination of the Required Lenders.

 

22.  Each Guarantor and each Secured Creditor (by its acceptance of the benefits
of this Guaranty) hereby confirms that it is its intention that this Guaranty
not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar Federal or state law.  To effectuate the foregoing
intention, each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Guarantor and the other
Guarantors, result in the Guaranteed Obligations of such Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance.

 

23.  This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original (including if delivered by facsimile
transmission), but all of which shall together constitute one and the same
instrument.  A set of counterparts executed by all the parties hereto shall be
lodged with the Guarantors and the Administrative Agent.

 

24.  (a) All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense, will be made in the currency or
currencies in which the respective Guaranteed Obligations are then due and
payable and will be made on the same basis as payments are made by the Borrower
under Sections 4.03 and 4.04 of the Credit Agreement.

 

(b) The Guarantors’ obligations hereunder to make payments in the respective
currency or currencies in which the respective Guaranteed Obligations are
required to be paid (such currency being herein called the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent, the Collateral
Agent or the respective other Secured Creditor of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent, the
Collateral Agent or such other Secured Creditor under this Guaranty or the other
Credit Documents or any Interest Rate Protection Agreement or Other Hedging
Agreement, as applicable.  If for the purpose of obtaining or enforcing judgment
against any Guarantor in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than the Obligation Currency (such
other currency being hereinafter referred to as the “Judgment Currency”) an
amount due in the Obligation Currency, the conversion shall be made, at the rate
of exchange (quoted by the Administrative Agent, determined, in each case, as of
the date immediately preceding the day on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).

 

12

--------------------------------------------------------------------------------


 

(c)  If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Guarantors jointly and severally covenant and agree to pay, or cause to
be paid, such additional amounts, if any (but in any event not a lesser amount),
as may be necessary to ensure that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate or exchange prevailing on the Judgment Currency Conversion
Date.

 

(d)  For purposes of determining the Relevant Currency Equivalent or any other
rate of exchange for this Section 24, such amounts shall include any premium and
costs payable in connection with the purchase of the Obligation Currency.

 

25.  It is understood and agreed that any Subsidiary of the Borrower that is
required to execute a counterpart of this Guaranty after the date hereof
pursuant to the Credit Agreement shall automatically become a Guarantor
hereunder by executing a counterpart hereof and/or a Subsidiary assumption
agreement, in each case in form and substance satisfactory to the Administrative
Agent, and delivering the same to the Administrative Agent.

 

*  *  *

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

 

GMR ADMINISTRATION CORP.,

 

GMR AGAMEMNON LLC,

 

GMR AJAX LLC,

 

GMR ALEXANDRA LLC,

 

GMR ALTA LLC,

 

GMR ARGUS LLC,

 

GMR ARISTON LLC,

 

GMR BOSS LLC,

 

GMR CHALLENGER LLC,

 

GMR CHAMP LLC,

 

GMR COMMANDER LLC,

 

GMR CONQUEROR LLC,

 

GMR CONSTANTINE LLC,

 

GMR DEFIANCE LLC,

 

GMR ENDURANCE LLC,

 

GMR GABRIEL LLC,

 

GMR GEORGE LLC,

 

GMR GULF LLC,

 

GMR HECTOR LLC,

 

GMR HONOUR LLC,

 

GMR HOPE LLC,

 

GMR HORN LLC,

 

GMR KESTREL LLC,

 

GMR LEONIDAS LLC,

 

GMR MACEDON LLC,

 

GMR MINOTAUR LLC,

 

GMR NESTOR LLC,

 

GMR ORION LLC,

 

GMR PERICLES LLC,

 

GMR PHOENIX LLC,

 

GMR PRINCESS LLC,

 

GMR PROGRESS LLC,

 

GMR PROMETHEUS LLC,

 

GMR REVENGE LLC,

 

GMR SKY LLC,

 

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

GMR SPARTIATE LLC,

 

GMR SPIRIT LLC,

 

GMR SPYRIDON LLC,

 

GMR STAR LLC,

 

GMR STRENGTH LLC,

 

GMR SUN LLC,

 

GMR TRADER LLC,

 

GMR TRUST LLC,

 

GMR ZOE LLC,

 

GMR NEWBUILDING 1, LLC,

 

GMR NEWBUILDING 2, LLC,

 

GMR NEWBUILDING 3, LLC,

 

GMR NEWBUILDING 4, LLC,

 

 

as Guarantors

 

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

GMR CENTAUR LLC,

 

GMR HARRIET LLC,

 

GMR TRANSPORTER LLC,

 

GMR TRAVELLER LLC,

 

 

as Guarantors

 

 

 

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GENERAL MARITIME MANAGEMENT LLC,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ John N. Mortsakis

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Hans Chr. Kjelsrud

 

 

 

Name:  Hans Chr. Kjelsrud

 

 

Title:    Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Anne Engen

 

 

 

Name:  Anne Engen

 

 

Title:    Vice President

 

 

--------------------------------------------------------------------------------